                   Case 1:10-cr-00056-DS Document 26 Filed 05/16/19 Page 1 of 2
12C
                                      UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF UTAH

                    Petition and Order for Summons for Offender Under Supervision

Name of Offender: Adam Curtis Williams                                Docket Number: 1:10CR0056-001

Name of Sentencing Judicial Officer:          Honorable David Sam
                                              Senior U.S. District Judge

Date of Original Sentence: December 22, 2010
                  Possession of a Firearm in Furtherance of a Drug Trafficking Offense and Felon in
Original Offense:
                  Possession of a Firearm
Original Sentence: 100 Months Bureau of Prisons Custody/60 Months Supervised Release

Type of Supervision: Supervised Release                           Supervision Began: December 17, 2018

                                          PETITIONING THE COURT
☒ To issue a summons

                                                     CAUSE
The probation officer believes that the offender has violated the conditions of supervision as follows:

Allegation No. 1: On or about May 13, 2019, the defendant committed another federal, state, or local crime, to
wit: used or possessed drug paraphernalia.

Allegation No. 2: On or about May 13, 2019, the defendant unlawfully possessed a controlled substance, to wit:
heroin.

Evidence in support of these allegations consists of records of the Logan City Police Department.

                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                                            ____________________________
                                                                         by Dusten Russell
                                                                            U.S. Probation Officer
                                                                            May 15, 2019

THE COURT ORDERS:

☐
X     The issuance of a summons
☐     The issuance of a warrant and tolling of the supervision time
☐     No action
☐     Other
                                                                          Honorable David Sam
                                                                          Senior United States District Judge

                                                                          Date: May 16, 2019
             Case 1:10-cr-00056-DS Document 26 Filed 05/16/19 Page 2 of 2
PROB 12C                                                               Adam Curtis Williams
D/UT 12/17
                                                                          1:16CR00502-001
